Exhibit Investor Contact: Press Contact: Frank Gordon Brian Beades 212.810.5858 212.810.5596 BlackRock Kelso Capital Corporation Declares Regular Third Quarter Dividend of $0.43 per Share, Announces June 30, 2008 Quarterly Financial Results and Share Repurchase Plan New York, New York, August 7, 2008 - BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso Capital” or the “Company”) announced today that its Board of Directors has declared a third quarter dividend of $0.43 per share payable on September 30, 2008 to stockholders of record as of September 15, 2008. BlackRock Kelso Capital also announced financial results for the quarter ended June 30, HIGHLIGHTS: Investment Portfolio:$1.15 billion Net Assets:$672 million Net Asset Value per share:$12.31 Portfolio Activity for the Quarter Ended June 30, 2008: Cost of investments during period:$80.0 million Sales, repayments and other exits during period:$23.5 million Number of new portfolio companies invested:2 Number of portfolio companies at end of period:64 Operating Results for the Quarter Ended June 30, 2008 (in thousands, except per share amounts): Net investment income:$23,264 Net investment income per share:$0.44 Net realized and unrealized losses:($11,404) Net realized and unrealized losses per share:($0.21) Net increase in net assets from operations:$11,859 Net increase in net assets from operations per share:$0.22 Portfolio and Investment Activity During the three months ended June30, 2008, we invested $80.0 million across 2 new and 3 existing portfolio companies.This compares to investing $297.2 million across 10 new and 5 existing portfolio companies for the three months ended June30, 2007.Additionally, we received proceeds from sales/repayments of principal of approximately $23.5 million during the three months ended June 30, 2008, versus $166.5 million for the three months ended June 30, 2007. At June 30, 2008, our net portfolio consisted of 64 portfolio companies and was invested 60% in senior secured loans, 31% in unsecured or subordinated debt securities, 5% in senior secured notes, 4% in equity investments and less than 1% in cash, cash equivalents and foreign currency.This compares to 69% in senior secured loans, 21% in unsecured or subordinated debt securities, 3% in senior secured notes, 6% in equity investments and less than 1% in cash, cash equivalents and foreign currency at June 30, 2007.Our average portfolio company investment by value was approximately $18.0 million at June 30, 2008, versus $18.3 million at June 30, 2007.As of June 30, 2008, approximately $26.2 million par amount of loans were on non-accrual status. Our weighted average yield on invested capital was 11.3% at June 30, 2008 and 12.5% at June 30, 2007, respectively.The weighted average yields on our senior secured loans and other debt securities were 10.3% and 12.8%, respectively, at June 30, 2008, versus 12.2% and 13.4% at June 30, 2007.Yields on 1 invested capital exclude common equity investments, preferred equity investments with no stated dividend rate, short-term investments, cash, cash equivalents and foreign currency. We continue to have substantial capital resources available to fund additional investments.At June 30, 2008, we had $61.0 million available under our amended and restated senior secured, multi-currency credit facility. Since our inception of operations in July 2005, we have invested in excess of $1.7 billion across more than 105 portfolio companies in transactions involving more than 65 financial sponsors. Results of Operations Results comparisons are for the three and six months ended June 30, 2008 and Investment Income Investment income totaled $34.9 million and $70.6 million, respectively, for the three and six months ended June30, 2008, compared to $33.2 million and $58.3 million for the three and six months ended June 30, 2007.The increase in investment income for the three and six months ended June 30, 2008 reflects the growth of our portfolio as a result of the deployment of debt capital under our credit facility and equity capital from our initial public offering in July 2007.Many of our floating rate debt investments bear interest based on the London Interbank Offered Rate (LIBOR). For the 2008 periods, investment income increased despite lower prevailing levels ofLIBOR compared to the prior periods, as fixed rate instruments as a percentage of our debt investments increased to 52% at June 30, 2008 from 36% at June 30, 2007.Origination, closing and/or commitment fees associated with investments in portfolio companies are accreted into interest income over the respective terms of the applicable loans. Expenses Net expenses for the three and six months ended June 30, 2008 were $11.6 million and $24.1 million, respectively, versus $15.8 million and $26.9 million for the three and six months ended June 30, 2007.Of these totals, for the three and six months ended June 30, 2008, $4.3 million and $9.5 million, respectively, were interest and other credit facility expenses, versus $5.4 million and $9.1 million for the three and six months ended June 30, 2007.In addition, $5.8 million and $9.5 million of performance-based incentive fees were included in these totals for the three and six months ended June 30, 2007, respectively.There were no incentive fees for the three and six months ended June 30, 2008.Expenses net of performance-based incentive fees and interest and other credit facility expenses for the three and six months ended June 30, 2008 were $7.3 million and $14.6 million, respectively, versus $5.7 million and $10.3 million for the three and six months ended June 30, 2007.Net expenses for the three and six months ended June 30, 2007 were net of base management fee waivers of $1.1 million and $2.1 million, respectively, which terminated upon the completion of our IPO in 2007.These net expenses consist of base management fees (net of waivers), administrative services expenses, professional fees, director fees, investment advisor expenses, insurance expenses, amortization of debt issuance costs and miscellaneous other expenses.The increase in expenses was driven primarily by an increase in base management fees resulting from the growth of our portfolio and an increase in other general and administrative expenses. Net Investment Income Net investment income totaled $23.3 million and $46.5 million, or $0.44 per share and $0.88 per share, respectively, for the three and six months ended June 30, 2008.For the three and six months ended June 30, 2007, net investment income totaled $17.4 million and $31.4 million, or $0.42 per share and $0.79 per share, respectively. 2 Net Realized Gains (Losses) Total net realized gains (losses) for the three and six months ended June 30, 2008 were ($1.5) million and ($1.3) million, respectively, compared to $0.5 million and $0.3 million for the three and six months ended June 30, 2007.The losses are primarily a result of forward currency contracts used to hedge our investments denominated in foreign currencies. Net Unrealized Depreciation For the three and six months ended June 30, 2008, the net change in unrealized depreciation on the Company’s investments and foreign currency translation was ($9.9) million and ($72.8) million, respectively, versus ($5.2) million and ($2.0) million for the three and six months ended June 30, 2007.Net unrealized depreciation was ($130.3) million at June 30, 2008 and ($0.6) million at June 30, 2007.The net change in unrealized depreciation was primarily a result of declines in market quotations for the quoted investments in our portfolio, as well as reductions in the valuations of several unquoted investments, including Tygem Holdings, Inc.We believe the declines in valuations of our investments are due primarily to instability of the credit markets and changes in the current interest rate environment.The unrealized depreciation on investments does not have an impact on our current ability to pay distributions to stockholders. Net Change in Net Assets from Operations For the three and six months ended June 30, 2008, the net change in net assets from operations was $11.9 million and ($27.6) million, or $0.22 per share and ($0.52) per share, respectively, compared to $12.6 million and $29.7 million, or $0.31 per share and $0.75 per share, for the three and six months ended June 30, Liquidity and Capital Resources At June 30, 2008, we had $484 million in borrowings outstanding and $61 million available for use under our $545 million credit facility, which matures in December 2010. On January 14, 2008, we filed a Form N-2 registration statement with the SEC that would permit us, after it is declared effective by the SEC, to offer, from time to time, up to $1 billion of our common stock, preferred stock, debt securities, warrants representing rights to purchase shares of our common stock, preferred stock or debt securities and subscription rights. In the future, we may raise additional equity or debt capital in the public or private markets or may securitize a portion of our investments.The primary use of such funds is expected to be investments in portfolio companies, cash distributions to common stockholders and for other general corporate purposes. Dividends Dividends paid to stockholders for the three and six months ended June 30, 2008 totaled $22.9 million, or $0.43 per share, and $45.6 million, or $0.86 per share, respectively.For the three and six months ended June 30, 2007, dividends paid totaled $16.8 million, or $0.42 per share, and $33.2 million, or $0.84 per share, respectively.Tax characteristics of all dividends will be reported to stockholders on Form 1099 after the end of the calendar year. We maintain an “opt out” dividend reinvestment plan for our common stockholders. As a result, if we declare a dividend, stockholders’ cash dividends will be automatically reinvested in additional shares of our common stock, unless they specifically “opt out” of the dividend reinvestment plan so as to receive cash dividends.Dividends reinvested pursuant to our dividend reinvestment plan totaled $17.2 millionfor the six months ended June 30, 2008, versus $16.8 million and $48.8 million for the six months ended June 30, 2007.Pursuant to our dividend reinvestment plan, the dividend reinvestment price for the dividend paid to stockholders on June 30, 2008 was 95% of the closing market price of our common stock on that date, or $8.987 per common share, which was less than our net asset value.Reinvestment at this price resulted in adilution of our net asset value of approximately $0.09 per share at June 30, 2008. 3 We have elected to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code. To maintain our status as a regulated investment company, we must distribute annually to our stockholders at least 90% of our investment company taxable income and at least 98% of our income (both ordinary income and net capital gains) to avoid an excise tax.We intend to make distributions to our stockholders on a quarterly basis of substantially all of our taxable net investment income.We also intend to make distributions of net realized capital gains, if any, at least annually. We may not be able to achieve operating results that will allow us to make dividends and distributions at a specific level or to increase the amount of these dividends and distributions from time to time. In addition, we may be limited in our ability to make dividends and distributions due to the asset coverage test for borrowings when applicable to us as a business development company under the Investment Company Act of 1940 and due to provisions in our credit facilities. If we do not distribute a certain percentage of our income annually, we will suffer adverse tax consequences, including possible loss of our status as a regulated investment company. We cannot assure stockholders that they will receive dividends and distributions at any particular level or at all. With respect to the dividends paid to stockholders, income from origination, structuring, closing, commitment and other upfront fees associated with investments in portfolio companies we receive is treated as taxable income and accordingly, distributed to stockholders.For the three and six months ended June30, 2008, these fees totaled $1.7 million and $2.6 million, respectively.For the three and six months ended June30, 2007, such fees totaled $2.5 million and $3.8 million, respectively. Share Repurchase Plan BlackRock Kelso Capital also announced that its Board of Directors has approved a share repurchase plan.Under this plan, the Company may repurchase up to 2.5% of its outstanding shares of common stock from time to time in open market or privately negotiated transactions.The repurchase program does not obligate the Company to acquire any specific number of shares and may be discontinued at any time. The Company intends to fund the repurchases with available cash.The repurchase plan is expected to be in effect through the earlier of June 30, 2009 or until the approved number of shares have been repurchased. Conference Call BlackRock Kelso Capital will host a web cast/teleconference call at 5:00 p.m. (Eastern Time) on Thursday, August 7, 2008 to discuss its second quarter 2008 financial results.All interested parties are welcome to participate.You can access the teleconference by dialing, from the
